Exhibit 10
 
SECOND AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is effective as of the 11th day of February, 2009 (the “Amendment
Effective Date”).


RECITALS


WHEREAS, MATRIX SERVICE COMPANY, a Delaware corporation (the “Borrower”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”)
and as a Lender and Issuing Bank, and the financial institutions therein named
as Lenders, are parties to that certain Second Amended and Restated Credit
Agreement dated as November 30, 2006, as it has been amended by that certain
First Amendment to Second Amended and Restated Credit Agreement dated July 6,
2007 (as so amended, and as it may be amended, supplemented or restated from
time to time hereafter in accordance with its terms, the “Credit Agreement”);


WHEREAS, all capitalized terms used but not defined in these Recitals shall have
the meanings assigned to them in the Credit Agreement;


WHEREAS, the Borrower has requested amendments to certain of the covenants and
other provisions of the Credit Agreement, and the Lenders have agreed to such
request on the terms and conditions and subject to certain other amendments set
forth in this Amendment.


NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:


1.           Incorporation by Reference; Defined Terms. Capitalized terms used
but not defined in this Amendment (including the Recitals) shall have the
meanings given to them in the Credit Agreement.  All terms defined in the
foregoing Recitals are incorporated herein by reference.
 
The term “Loan Documents” is hereby amended to include the Credit Agreement, as
amended by this Amendment, all as they may be further amended from time to time
with the consent of the Administrative Agent and, to the extent required by the
Credit Agreement, the Lenders.


The term “Agreement”, as used in the Credit Agreement, is hereby amended to mean
the Credit Agreement, as amended by this Amendment and as it may be further
amended from time to time with the consent of the Administrative Agent and, to
the extent required by the Credit Agreement, the Lenders.


The term “Credit Agreement” in all other Loan Documents is hereby amended to
mean the Credit Agreement, as amended by this Amendment and as it may be further
amended from time to time with the consent of the Administrative Agent and, to
the extent required by the Credit Agreement, the Lenders.
 

--------------------------------------------------------------------------------




2.           Amendments.  The Credit Agreement is hereby amended as follows:
 
(a)           The definition of “Adjusted LIBO Rate” is hereby amended to read
as follows:
 
 
“Adjusted LIBO Rate” means, (i) with respect to any Eurodollar Borrowing for the
relevant Interest Period, the quotient of (a) the LIBO Rate applicable to such
Interest Period, divided by (b) one minus the Reserve Requirement (expressed as
a decimal) applicable to such Interest Period, and (ii) with respect to any ABR
Borrowing for which the interest rate on any day is determined with reference to
the Adjusted LIBO Rate, the quotient of (a) the LIBO Rate on such day applicable
to a one-month interest period, divided by (b) one minus the Reserve Requirement
(expressed as a decimal) applicable to a one-month interest period.

 
(b)           The definition of “Alternate Base Rate” is hereby amended to read
as follows:
 
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, for the purposes of calculating the Alternate Base Rate, the Adjusted
LIBO Rate for any day shall be based on the rate appearing on the Reuters Screen
LIBOR01 Page, also referred to as Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page), at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 
(c)           The definition of “Consolidated EBIT” is hereby amended to read as
follows:
 
“Consolidated EBIT” means, with reference to any period, Consolidated Net Income
for such period (i) plus, to the extent deducted in calculating Consolidated Net
Income for such period, (A) Consolidated Interest Expense, and (B) expense for
income taxes paid or accrued, all calculated for Borrower and its Subsidiaries
on a consolidated basis without duplication, and (ii) minus, to the extent
included in calculating Consolidated Net Income for such period, any Joint
Venture Non-Cash Income for such period.  Notwithstanding the foregoing, with
respect to any rolling four quarter period during which a Permitted Acquisition
has occurred, for purposes of determining compliance with the Fixed Charge
Coverage Ratio, Consolidated EBIT shall be calculated pro forma (without
duplication) as if the acquired Entity or business had been owned during the
entire four quarter period, on the basis of (x) the historical financial
statements of any Entity or business so acquired and (y) the assumption that the
consolidated financial statements of the Borrower and its Subsidiaries have been
reformulated as if such Permitted Acquisition, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of the relevant four quarter period (and assuming that such
Indebtedness bears interest during any portion of the applicable measurement
period prior to the relevant Acquisition at the weighted average of the interest
rates applicable to such Indebtedness) outstanding during such period.
 

--------------------------------------------------------------------------------


 
(d)           The definition of “Consolidated EBITDA” is hereby amended to read
as follows:
 
“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period (i) plus, to the extent deducted in calculating
Consolidated Net Income for such period, (A) Consolidated Interest Expense, (B)
expense for income taxes paid or accrued, (C) depreciation, amortization and
other non-cash charges (including but not limited to non-cash compensation
expense recorded in accordance with FAS 123R), (D) losses on sales of fixed
assets, and (E) extraordinary losses incurred other than in the ordinary course
of business, (ii) minus, to the extent included in Consolidated Net Income, (A)
gains on sales of fixed assets, and (B) extraordinary gains realized other than
in the ordinary course of business, all calculated for Borrower and its
Subsidiaries on a consolidated basis without duplication and (iii) minus, to the
extent included in calculating Consolidated Net Income for such period, any
Joint Venture Non-Cash Income for such period.  Notwithstanding the foregoing,
with respect to any rolling four quarter period during which a Permitted
Acquisition has occurred, for purposes of determining compliance with the Senior
Leverage Ratio, Consolidated EBITDA shall be calculated pro forma (without
duplication) as if the acquired Entity or business had been owned during the
entire four quarter period, on the basis of (x) the historical financial
statements of any Entity or business so acquired, and (y) the assumption that
the consolidated financial statements of the Borrower and its Subsidiaries have
been reformulated as if such Permitted Acquisition, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of the relevant four quarter period (and assuming that
such Indebtedness bears interest during any portion of the applicable
measurement period prior to the relevant Acquisition at the weighted average of
the interest rates applicable to such Indebtedness) outstanding during such
period.
 
(e)           The definition of “LIBO Rate” is hereby amended to read as
follows:
 
 
“LIBO Rate” means with respect to any Eurodollar Borrowing for any Interest
Period, the interest rate determined by the Administrative Agent by reference to
Reuters Screen LIBOR01,  also referred to as Reuters BBA Libor Rates Page 3750
(or on any successor or substitute page), at approximately 11:00 a.m. London
time, two Business Days prior to the commencement of the Interest Period for
dollar deposits with a maturity equal to such Interest Period.  If no LIBO Rate
is available to the Administrative Agent, the applicable LIBO Rate for the
relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which JPMorgan Chase offers to place U.S.
dollar deposits having a maturity equal to such Interest Period with first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period.

 

--------------------------------------------------------------------------------


 
(f)           Subsection (e) in the definition of “Permitted Investments” is
hereby deleted.
 
(g)           The definition of “Statutory Reserve Rate” in Section 1.01 of the
Credit Agreement is hereby deleted.
 
(h)           The following definitions are hereby added to Section 1.01 of the
Credit Agreement:
 
 
“Acquisition” means (i) the purchase or other acquisition (including pursuant to
any merger with any Person that was not a wholly owned Subsidiary prior to such
merger) of any Equity Interests of any other Person (including without
limitation the acquisition of any Equity Interest in any Joint Venture) or (ii)
the purchase or other acquisition (in one transaction or a series of
transactions) of the assets of any other Person or division thereof constituting
a business unit or ongoing business.

 
 
“Acquisition Documents” means the agreements, documents, and instruments
executed in connection with an Acquisition.

 
 
“Joint Venture” means a Person (other than a natural person or Governmental
Authority) that is (i) formed to be or represents a joint venture between
Borrower or one of its Subsidiaries and other Person(s) (regardless of the type
of entity used), and (ii) formed for the purpose of bidding for, undertaking or
handling specific projects or for the purpose of acquiring Equity Interests of
any other Person.

 
 
“Joint Venture Non-Cash Income” means the non-cash portion (as to Borrower or
the applicable Subsidiary of Borrower) of any income included in Borrower’s
Consolidated Net Income that is generated by a Joint Venture.

 
 
“Permitted Acquisition” means an Acquisition as to which all the requirements of
Section 6.04(g) have either been met or waived in accordance with the provisions
of this Agreement.

 

 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

--------------------------------------------------------------------------------


 
 
“Reserve Requirement” means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed under
Regulation D.

 
(i)           The chart included in the definition of “Applicable Rate” in the
Credit Agreement is hereby replaced with the following:
 


APPLICABLE RATE – Revolving Loans
Senior Leverage
Ratio
Eurodollar Spread Applicable Rate (bps)
ABR Spread
Applicable Rate (ABR + bps)
³  2.00 to 1.00
275
175
< 2.00 to 1.00, but ³ 1.50 to 1.00
250
150
< 1.50 to 1.00, but ³ 1.00 to 1.00
225
125
< 1.00 to 1.00
200
100



(j)           The chart included in Section 2.12(a) of the Credit Agreement is
hereby replaced with the following:
 


Senior Leverage Ratio
Unused Revolving Credit Facility Fee (bps)
³  2.00 to 1.00
50
< 2.00 to 1.00, but ³ 1.50 to 1.00
50
< 1.50 to 1.00, but ³ 1.00 to 1.00
40
< 1.00 to 1.00
35



(k)           Section 6.03(c) of the Credit Agreement is hereby replaced with
the following:
 
 
(c)  The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and/or any one or more of its Subsidiaries on the date
of this Agreement and businesses substantially related or incidental thereto (it
being understood that the Borrower and its Subsidiaries may expand their
existing construction services, fabrication services and/or repair and
maintenance services businesses into additional market segments or industries
and augment their existing technology and expertise).

 
(l)           Section 6.03(d) of the Credit Agreement is hereby replaced with
the following:
 

--------------------------------------------------------------------------------


 
 
(d)  The Borrower will not change its fiscal year other than a change to a
fiscal year with a fiscal year end of June 30th or December 31st.

 
(m)           The opening paragraph of Section 6.04 of the Credit Agreement is
hereby replaced with the following:
 
SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, make or
permit any Acquisition, make or permit to exist any loans or advances to any
other Person, Guarantee any obligations of any other Person, or make or permit
to exist any investment or any other interest in any other Person, except:
 
(n)           Section 6.04(g) of the Credit Agreement is hereby replaced with
the following:
 
(g)           Acquisitions so long as, as to each proposed Acquisition:


(i)           no Default or Event of Default is in existence at the time of the
consummation of such proposed Acquisition or would exist after giving effect
thereto,
 
(ii)           all representations and warranties contained in this Agreement
and in the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties were
made on and as of the date of such proposed Acquisition (both before and after
giving effect thereto) except to the extent limited to a specific prior date or
incorrect as a result of transactions permitted under the Loan Documents,
 
(iii)           no other agreement, contract or instrument to which the Borrower
or any Subsidiary is a party restricts such proposed Acquisition,
 
(iv)           the proposed Acquisition is not a hostile or contested
Acquisition and is not opposed by the board of directors (or equivalent
governing body) of the Person being acquired or the Person transferring the
subject business unit or ongoing business,
 
(v)           in the case of an Acquisition that entails a merger or
consolidation or other combination with another Person, the Borrower or one of
its wholly-owned Subsidiaries is the surviving entity,
 
(vi)          either
 
(A)
(1) the applicable Permitted Acquisition Notice (described below) reflects that
Borrower’s Senior Leverage Ratio would be less than 1.0 to 1.0 on a pro forma
basis as of the last day of the fiscal quarter immediately prior to such
proposed Acquisition after giving effect to the consummation of such proposed
Acquisition (with Borrower’s Senior Leverage Ratio adjusted to take into account
the financial impact of such proposed Acquisition as if such Acquisition had
occurred prior to, and the Person or property acquired pursuant to such
Acquisition had been owned by the Borrower or one or more of its consolidated
Subsidiaries throughout, the entire calculation period prior to the date as of
which such calculation is being made) and

 

--------------------------------------------------------------------------------


 
(2) (50%) of the Revolving Loan Commitment was unused after the consummation of
the Acquisition; or
 
(B) 
(1) the applicable Permitted Acquisition Notice reflects that Borrower’s Senior
Leverage Ratio would be greater than or equal to 1.0 to 1.0 but less than 1.75
to 1.0 on a pro forma basis as of the last day of the fiscal quarter immediately
prior to such proposed Acquisition after giving effect to the consummation of
such proposed Acquisition (with Borrower’s Senior Leverage Ratio adjusted to
take into account the financial impact of such proposed Acquisition as if such
Acquisition had occurred prior to, and the Person or property acquired pursuant
to such Acquisition had been owned by the Borrower or one or more of its
consolidated Subsidiaries throughout, the entire calculation period prior to the
date as of which such calculation is being made), and

 
(2)               at least $25,000,000 of the Revolving Loan Commitment was
unused after the consummation of the Acquisition, and
 
(3)               the consideration paid or to be paid in connection with such
Acquisition, when added to the consideration paid in connection with all other
Acquisitions that occurred during the one-year period ending on the date of such
proposed Acquisition, does not exceed $25,000,000 (provided that for the
purposes of this subsection (B)(3), if a Person to be acquired in an applicable
Acquisition owns or otherwise has an interest in a Joint Venture, that Joint
Venture shall not count against this $25,000,000 threshold as long as the entire
consideration paid or to be paid for the Person to be acquired in such
Acquisition is counted against such threshold),
 
(vii)           the Borrower shall have given the Administrative Agent written
notice at least five (5) Business Days prior to consummation of such proposed
Acquisition (each of such notices, a “Permitted Acquisition Notice”), which
notice shall (A) contain the estimated date that such proposed Acquisition is
scheduled to be consummated, (B) attach a true and correct copy of the most
recent draft of the principal Acquisition Document (if available) or, if the
principal Acquisition Document is not available, the letter of intent,
description of material terms or similar agreements executed by the parties
thereto in connection with such proposed Acquisition, (C) contain the estimated
aggregate consideration to be paid in connection such proposed Acquisition and
the estimated amount of related costs and expenses and the intended method of
financing thereof (which may include a Borrowing hereunder), (D) contain audited
(to the extent available) or internally prepared financial statements, and a
back log report, in each case for the most recent year-end and quarterly periods
of the target company (in the case of an Acquisition of Equity Interests) or for
the applicable business unit or ongoing business, as the case may be, (E)
combined income statement and estimated closing balance sheet prepared by or on
behalf of the Borrower, in each case outlining the performance and condition of
each of the Borrower and the target, and the combination of both, (F) be
accompanied by a Compliance Certificate in substantially the form of Exhibit C,
signed by the Borrower’s chief financial officer, that includes calculations
showing the Borrower’s compliance on a pro forma basis as of the last day of the
fiscal quarter immediately prior to such proposed Acquisition with the covenants
contained in Sections 6.17, 6.18, 6.19, and 6.20 after giving effect to the
consummation of such proposed Acquisition (and for purposes of calculating
Consolidated Eligible Assets, Consolidated EBITDA and any other financial ratios
or determinations that enter into the calculation of any financial covenant
hereunder, such calculation shall be adjusted to take into account the financial
impact of such proposed Acquisition as if such Acquisition had occurred prior
to, and the Person or property acquired pursuant to such Acquisition had been
owned by the Borrower or one or more of its consolidated Subsidiaries
throughout, the entire calculation period prior to the date as of which such
calculation is being made), and (G) include an officer’s certificate executed by
a Financial Officer of Borrower, certifying as to compliance with the
requirements of this Section 6.04(g), containing the calculations required in
this Section 6.04(g) and not included in the certificate described in
subparagraph (F) immediately above; provided, however, that a Permitted
Acquisition Notice shall not be required for the Acquisition contemplated to be
consummated on or about the Amendment Effective Date,
 

--------------------------------------------------------------------------------


 
(viii)                      promptly upon request following delivery of the
Permitted Acquisition Notice, the Borrower shall have provided the
Administrative Agent and each of the Lenders with such additional information as
the Administrative Agent shall have reasonably requested,
 
(ix)           if such Acquisition entails the acquisition of the Equity
Interests of a Person, the Acquisition is structured so that the acquired Person
shall become a Subsidiary of a Credit Party and, within twenty (20) Business
Days after consummation of the Acquisition, the acquired Person executes a
Subsidiary Guaranty and a Security Agreement in form substantially similar to
the Existing Guaranties and the Existing Security Agreements, and
 

--------------------------------------------------------------------------------


 
(x)           such Acquisition is of assets to be used in the Borrower’s or
Subsidiaries’ business or is of Equity Interests of a Person engaged in business
of a type that is substantially related or incidental to that of the Borrower
and/or one or more its Subsidiaries, in each case compared to the business of
the Borrower and Subsidiaries as conducted on the date of this Agreement, it
being understood that any such acquired business may involve an expansion of the
Borrower's and its Subsidiaries' construction services, fabrication services
and/or repair and maintenance services businesses into additional market
segments or industries and augment the Borrower's and its Subsidiaries' existing
technology and expertise.
 
The consummation of each Acquisition shall be deemed to be a representation and
warranty by the Borrower that all conditions thereto have been satisfied and
that same is permitted in accordance with the terms of this Agreement, which
representation and warranty shall be deemed to be a representation and warranty
for all purposes hereunder.


(o)           Section 6.06 of the Credit Agreement is hereby amended by adding a
new subparagraph (f) thereto, so that Section 6.06 shall now read as follows:
 
SECTION 6.06  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, (d) the Borrower may declare and pay dividends on its capital
stock during any fiscal year up to an amount which, when added to all other
dividends paid during such fiscal year, does not exceed fifty percent (50%) of
cumulative net income of the Borrower for such fiscal year to such date, (e)
[reserved] and (f) the Borrower may make Restricted Payments for the purpose of
repurchasing Equity Interests of the Borrower under the share buyback plan
existing as of August 1, 2007 (ignoring any restriction included in such share
buyback plan on the percentage of Borrower’s outstanding shares that may be
purchased), as it may be amended from time to time, or under any other share
buyback plan approved from time to time by the Borrower’s board of directors, in
an aggregate amount not to exceed $25,000,000 in any calendar year,  provided in
all cases (a) through (f), inclusive, above that no Default or Event of Default
shall exist before or after giving effect to such Restricted Payment and in the
case of clauses (d) and (f), that Availability shall not be less than
$10,000,000 before and after giving effect to such Restricted Payment.


(p)           Section 6.20 is hereby amended to read as follows:
 
SECTION 6.20  Consolidated Tangible Net Worth.  The Borrower will not permit its
Consolidated Tangible Net Worth to be less than an amount equal to the sum of
(i) $110,000,000.00,  PLUS (ii) all Net Cash Proceeds of any issuance of Equity
Interests (other than upon the exercise of stock options by current or former
employees, officers or directors) that occurs after November 30, 2008, PLUS
(iii) fifty percent (50%) of all positive quarterly Consolidated Net Income of
the Borrower after November 30, 2008.
 

--------------------------------------------------------------------------------




(q)           The Compliance Certificate attached as Exhibit C to the Credit
Agreement is hereby replaced with Exhibit C attached to this Amendment.
 
3.           Additional Affirmative Covenant.   Borrower shall provide an
updated Perfection Certificate for Borrower and its Subsidiaries in form
acceptable to the Administrative Agent on or before the date sixty (60) days
after the Amendment Effective Date.  This shall be considered an additional
affirmative covenant under Article V of the Credit Agreement.
 
4.           Effect of this Amendment.  This Amendment shall not be deemed to be
a waiver of, amendment to, consent to or modification of any term or provision
of the Credit Agreement or of any term or provision of any of the other Loan
Documents, except as specifically set forth herein, and this Amendment shall not
be deemed to be a waiver of, amendment to, or consent to or modification of any
event, condition, or transaction on the part of the Borrower or any other Person
except as specifically set forth herein.
 
5.           Conditions. This Amendment shall be effective as of the Amendment
Effective Date, provided the following conditions precedent are satisfied:
 
(a)           Administrative Agent’s receipt of the following, each of which
shall be originals or facsimile or portable document format (PDF) copies
(followed promptly by originals) unless otherwise specified, each properly
executed, each dated the Amendment Effective Date (or, in the case of
certificates of governmental officials, a recent date before the date of the
Amendment) and each in form and substance satisfactory to Administrative Agent
and its legal counsel:
 
(i)           executed counterparts of this Amendment and all other documents
and instruments requested by Administrative Agent, sufficient in number for
distribution to each Lender and Borrower;
 
(ii)           a corporate certificate with resolutions in the form required by
Administrative Agent;
 
(iii)           a fee letter in form acceptable to the Administrative Agent;
 
(iv)           such other certificates of resolutions or other action,
incumbency certificates and/or other certificates of Authorized Officers of each
Credit Party as Lender may require evidencing the identity, authority and
capacity of each Authorized Officer thereof authorized to act as an Authorized
Officer in connection with this Amendment and the other Loan Documents to which
such Credit Party is a party;
 
(v)           fully executed originals of the Ratification of Security Agreement
and Release and Ratification of Subsidiary Guaranty, in the forms set forth on
Schedules “1-A” and “1-B”, respectively, attached hereto, for each party thereto
(collectively the “Ratifications”);
 

--------------------------------------------------------------------------------


 
(vi)           fully executed original of a Pledge and Security Agreement and
Subsidiary Guaranty by Matrix Service ULC, an Alberta unlimited liability
corporation (“Matrix Service ULC”), and by S.M.  Electric Company, Inc., a New
Jersey corporation (“SM Electric”) in form acceptable to the Administrative
Agent, which shall hereafter be part of and included within the “Loan Documents”
under the Credit Agreement;
 
(vii)           original certificates representing all issued and outstanding
stock and all other Equity Interests of Matrix Service ULC and SM Electric,
along with stock powers associated therewith in form acceptable to the
Administrative Agent; and
 
(viii)                      a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Amendment Effective Date) of
Conner & Winters, LLP, counsel for the Borrower and the Subsidiaries,
substantially in the form of Annex 1 attached to this Amendment, and the
Borrower hereby requests such counsel to deliver such opinion;
 
(b)           Administrative Agent’s receipt of such other assurances,
certificates, documents, and consents as Administrative Agent reasonably may
require;
 
(c)           the Borrower shall have paid all fees required by the fee letter;
and
 
(d)           unless waived by Administrative Agent, Borrower shall have paid
all fees, expenses and disbursements of any law firm or other external counsel
for Administrative Agent to the extent invoiced prior to the date hereof, plus
such additional amounts of such fees, expenses and disbursements as shall
constitute its reasonable estimate thereof incurred or to be incurred by it
through the closing proceedings as to this Amendment (provided that such
estimate shall not thereafter preclude a final settling of accounts between
Borrower and Administrative Agent).
 
6.           Acknowledgment and Ratification; Representations and
Warranties.  The Borrower acknowledges and agrees that the Credit Agreement
shall remain in full force and effect as amended hereby.  Borrower represents
and warrants to the Lenders that as of the date of execution of this Amendment
and as of the Amendment Effective Date:
 
(a)           the representations and warranties set forth in the Credit
Agreement are true and correct in all material respects as though made on the
date hereof, except to the extent that any of them speak to a different specific
date, in which case they are true and correct as of such earlier date, and for
purposes of this Amendment the representations and warranties contained in
subsection (a) of Section 3.04 shall be deemed to refer to the most recent
financial statements furnished by the Borrower pursuant to clauses (a) and (b)
of Section 5.01;
 
(b)           no Default or Event of Default exists;
 
(c)           neither the Borrower nor any of the Guarantors owns or has any
interest in any “commercial tort claim” (as that term is defined in 12A Okla.
Stat. § 1-9-102(a)(13) as of the Amendment Effective Date) that has not been
specifically described in a Security Agreement as part of the collateral
thereunder;
 

--------------------------------------------------------------------------------


 
(d)           the execution, delivery and performance by the Borrower of this
Amendment has been duly authorized by all necessary corporate action and do not
and will not contravene the terms of any of the Borrower’s organizational
documents, any law or any indenture, loan or credit agreement, or any other
material agreement or instrument to which the Borrower is a party or by which it
is bound or to which it or its properties are subject;
 
(e)           no authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority or any other Person are necessary
for the execution, delivery or performance by the Borrower of this Amendment or
for the validity or enforceability thereof, other than routine informational
filings with the SEC and/or other Governmental Authorities;
 
(f)           this Amendment constitutes the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
its terms, and the Ratifications constitute the legal, valid and binding
obligations of the Guarantors party thereto, enforceable against such Guarantors
in accordance with their terms, in all cases except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and by judicial discretion regarding the
enforcement of or any applicable laws affecting remedies (whether considered in
a court of law or a proceeding in equity); and
 
(g)           Schedule 3.13 attached hereto (which shall replace and supersede
Schedule 3.13 to the Credit Agreement) contains an accurate list of and other
information regarding the Borrower and all Subsidiaries of the Borrower as of
the date of this Agreement, setting forth their respective jurisdictions of
organization and the percentage of the respective capital stock or other
ownership interests of the Subsidiaries owned by the Borrower or other
Subsidiaries.  All of the issued and outstanding shares of capital stock or
other Equity Interests in such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.
 
7.           Defaults Unaffected.  Except as may be expressly set forth herein,
nothing contained in this Amendment shall prejudice, act as, or be deemed to be
a waiver of any Default or Event of Default or any right or remedy available to
Administrative Agent or any Lender by reason of the occurrence or existence of
any fact, circumstance or event constituting a Default or Event of Default.
 
8.           Governing Law; Miscellaneous. This Amendment shall be governed by
the internal laws of the State of Oklahoma. Unless stated otherwise, (a) the
singular number includes the plural and vice versa and words of any gender
include each other gender, in each case, as appropriate, (b) headings and
captions may not be construed in interpreting provisions, (c) this Amendment may
be executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document, and (d) this Amendment shall
be effective when it has been executed by the parties hereto and each party has
notified the Administrative Agent by facsimile transmission or telephone that it
has taken such action.
 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.



        MATRIX SERVICE COMPANY,
a Delaware corporation                
 
By:
/s/ Thomas E. Long       Thomas E. Long, Chief Financial Officer          

                                              

--------------------------------------------------------------------------------


      

       
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Lender
and Issuing Bank
               
 
By:
/s/ Jennifer Kalvaitis       Jennifer Kalvaitis, Vice President                
 

 

--------------------------------------------------------------------------------





        WACHOVIA BANK, NATIONAL ASSOCIATION                
 
By:
/s/ Gideon Oosthuizen       Gideon Oosthuizen, Vice President          


 

--------------------------------------------------------------------------------







        AMEGY BANK NATIONAL ASSOCIATION                
 
By:
/s/ Cyndi M. Giles       Cyndi M. Giles, Vice President          





--------------------------------------------------------------------------------





       
BANK OF AMERICA, N.A., successor
by merger to LaSalle Bank National Association
               
 
By:
/s/ Stevens E. Warrick       Stevens E. Warrick, Senior Vice President          



--------------------------------------------------------------------------------


 

        BMO CAPITAL MARKETS FINANCING, INC.          
 
By:
/s/ John Armstrong       John Armstrong, Director          

 



--------------------------------------------------------------------------------



